DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Invention II (claims 10-19) in the reply filed on 6/24/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/24/22.
Claim 10 is allowable. The restriction requirement, as set forth in the Office action mailed on 6/8/22 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 20-22, directed to the method of using the kit requires all the limitations of claim 10 and therefore is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Soffen on 7/29/22.
The application has been amended as follows: 
Specification: Paragraph [0001] has been replaced to add the corresponding patent number for the parent application as follows:
--This application is a continuation of Application No. 15/355,600, filed November 18, 2016 , now U.S. Patent No. 10,537,318, which is a continuation of Application No. 14/615,044, filed February 5, 2015, now abandoned, which is a divisional of Application No. 11/802,057, filed May 18, 2007, now U.S. Patent No. 9,005,246, which claims the benefit of U.S. Provisional Application Serial No. 60/801,097, filed May 18, 2006, the entire disclosures of which are incorporated herein by reference.—
Claim 9: On line 1, “of claim 10” has been replaced with –of claim 3—
Claim 10: On line 4, “ and a fixation device having a threaded outer surface and” has been replaced with --“ and a fixation device having an outer thread and—
Claim 20: On line 4, fixation device having a threaded outer surface and” has been replaced with --“ fixation device having an outer thread and—
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The art of record when considered alone or in combination neither renders obvious nor anticipates a kit comprising: a swivel anchor, a fixation device having an outer thread, a driver with an outer surface with an outer thread formed on at least a portion thereof for engaging the inner thread of the body, and a distal region comprising an outer surface having a cross-section corresponding to the first cross-section of the cannulation of the fixation device; and wherein a direction of threading of the outer thread of the fixation device is opposite a direction of threading of the outer and inner threads of the driver assembly, in conjunction with the rest of the claimed limitations. 
The closest prior art of record, ElAttrache et al. (2002/0013608) and Burkhart et al. (2006/0259076) (common inventors), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 10 and 20, which recite, a kit having a threaded fixation device with a swivel anchor and a driver assembly having inner and outer threads wherein a direction of threading of the outer thread of the fixation device is opposite a direction of threading of the outer and inner threads of the driver assembly in conjunction with the rest of the claimed limitations. 
Because none of the prior art documents of record teach a kit having a swivel anchor construct and a driver assembly as claimed in Claims 10 and 20 it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 10 and 20 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771